Citation Nr: 1220205	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  09-40 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) by reason of service-connected disability. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran enlisted in a reserve component in 1986, had active duty for training (ACDUTRA) from January 1987 to May 1987, then returned to his reserve component, with verified active and inactive duty for training as noted in his retirement points records.  The Veteran had active service from November 1990 to May 1991, including service in the Persian Gulf.  The Veteran returned to his reserve component service, with verified active and inactive duty for training as noted in his retirement points records.  The Veteran again had active service from March 2003 to March 2004, and thereafter returned to his reserve unit, with active and inactive service as indicated in his retirement points records.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA), which continued a 30 percent initial evaluation assigned for PTSD in an August 2007 rating decision.  Since the Veteran's claim for an increased evaluation was received less than one year after the initial rating decision which assigned a 30 percent initial evaluation for PTSD, the appeal period includes the period from the March 2007 receipt of the initial claim for service connection for PTSD.  38 C.F.R. § 3.156(b) (2011).
 
In July 2011, the Veteran submitted a formal claim that his service-connected disabilities, including service-connected PTSD, resulted in individual unemployability.  The Court has held that a TDIU rating is encompassed in a claim for increased rating or the appeal of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, although the Veteran has not formally disagreed with the April 2012 denial of TDIU, pursuant to Rice, the Board assumes jurisdiction over the TDIU claim.  The Veteran's continued appeal for an initial evaluation in excess of 30 percent for PTSD is, in essence, a disagreement with the denial of TDIU, although no formal notice of disagreement has been associated with the claims files.  The Veteran is entitled to a statement of the case (SOC) on this matter, as addressed in the Remand below.  Manlincon v. West, 12 Vet. App. 238 (1999). 

The claim for TDIU is addressed in the REMAND below and is Remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required. 


FINDINGS OF FACT

1.  Prior to November 27, 2007, the Veteran's PTSD was manifested such symptoms as depression, anxiety, panic attacks (weekly or less often), chronic sleep impairment, and some irritability, summarized by Global Assessment of Functioning (GAF) scores ranging primarily ranging from 60 to 70, and the Veteran was able to work full-time.  

2.  From November 27, 2007 through January 6, 2009, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity, and symptoms summarized by GAF scores primarily ranging from 50 to 60, and the Veteran was able to work full-time.  

3.  From January 7, 2009, through May 31, 2011, the Veteran's PTSD was manifested by deficiencies in most of the areas of work, training, family relations, judgment, thinking, and mood, resulting in serious occupational and social impairment, and symptoms summarized by GAF scores ranging from 40 to 58, but the Veteran continued to work full-time, with use of vacation leave and sick leave for time missed from work.   

4.  From June 1, 2011, the Veteran's PTSD is shown to be productive of total occupational impairment, although the Veteran does not manifest gross impairment in thought process or communication, grossly inappropriate behavior, inability to perform activities of daily living or maintain minimal personal hygiene, disorientation to time or place, or memory loss. 



CONCLUSIONS OF LAW

1.  Prior to November 27, 2007, the criteria for an initial evaluation in excess of 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411 (2011).

2.  From November 27, 2007, through January 6, 2009, the criteria for a 50 percent initial evaluation for PTSD, but no higher evaluation, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411 (2011).

3.  From January 7, 2009 through May 31, 2011, the criteria for a 70 percent initial evaluation for PTSD, but no higher evaluation, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.16, 4.125, 4.130, Diagnostic Code 9411 (2011).

4.  From June 1, 2011, the criteria for a total (100 percent) schedular evaluation for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.16, 4.125, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his service-connected PTSD is more disabling than the current 30 percent initial evaluation reflects.  Before addressing the merits of the claim, the Board will discuss VA's actions to meet its duties to notify and assist him with the substantiation of the claim. 

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).
Duty to provide notice 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the appeal arises from the initial evaluation assigned following the initial grant of service connection.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because legally sufficient notice was provided before the claim for service connection for PTSD was granted, VA's duty to notify in this case has been satisfied.  

Duty to assist

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  In this case, the Veteran was afforded VA examinations in July 2007 and in October 2008.  In addition, records of VA inpatient treatment in March 2010 for treatment of a gall stone, inpatient VA admission in August 2010 for PTSD treatment, and an August 2011 SSA review summary. are associated with the record.  Thus, the Board finds that contemporaneous records and evaluations showing the Veteran's functioning during the appeal are of record.

In addition, lengthy reports of relevant outpatient treatment records from 2007 through the present have been associated with the claims file.  The Veteran has submitted numerous statements.  Lengthy records associated with the Veteran's 2011 claim for Social Security Administration disability benefits have been obtained.  

The Veteran has not identified any additional evidence that might be relevant.  The Board finds that no additional notice or assistance is required to fulfill VA's duties under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Claim for increased initial evaluation for psychiatric disability

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Historically, the Veteran sought service connection for PTSD by a claim submitted in March 2007.  Service connection was granted by a rating decision issued in August 2007, and the disability was evaluated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  The rating decision was date stamped on August 16, 2007.  Less than one year later, on July 23, 2008, the Veteran's claim for an increased rating was received.  Therefore, the current appeal includes appeal of the initial rating.

Under DC 9411, as provided by the VA Schedule for Rating Disabilities, a 30 percent disability rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

The next higher rating of 50 percent requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

An even higher 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, or own occupation or name.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.  In determining whether the Veteran meets the criteria for an increased rating, the Board must consider whether the Veteran has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

Global Assessment of Functioning (GAF) scores are scaled ratings reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders 32 (4th ed.) (DSM-IV).  VA's Rating Schedule employs nomenclature based upon the DSM-IV, which includes the GAF scale.  See 38 C.F.R. § 4.130. 

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  A GAF score of 31-40 contemplates some impairment in reality testing or communications (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or social functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF from 61-70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).

Facts and analysis

1.  Initial evaluation prior to November 27, 2007

The report of VA examination conducted in 1996 reflects that the Veteran reported that he had been nervous and upset since his return home from the Persian Gulf in 1991.  In January 2007, the Veteran presented with trouble sleeping, dreams about scud missiles, a short temper, a felling that he was unsafe, irritability, and "chest pressure" in crowds, among other symptoms.  His wife complained that he was drinking too much.  The providers who treated the Veteran in February 2007 and March 2007 noted that the Veteran worked in a sheriff's office.  Techniques for de-escalating were discussed.  It was noted that the Veteran had several irrational "constructs" that were contributing to his disturbed mood states.  

In March 2007, a GAF score of 65 was assigned; in April 2007, a GAF score of 70 was assigned.  

In May 2007, a VA provider opined that the Veteran should not return to combat, and that the Veteran already had "a serious case" of PTSD.  The provider also opined that the Veteran's PTSD would get worse.  

At the July 2007 VA examination, the Veteran reported that, with medication, he was able to sleep seven hours a night; he had previously been able to sleep only about three hours a night because he was having nightmares.  The examiner assigned a GAF score of 65.  A disability evaluation of 30 percent was assigned.  

In August 2007, the Veteran reported that he was getting re-deployed.  He reported some improvement in daytime sleepiness in September 2007.  His mood was described as "only slightly depressed."  A GAF score of 60 was assigned.  

The 30 percent evaluation is consistent with the Veteran's symptoms from March 2007, when he submitted his claim, through November 2007, when a GAF score of "50-60" was assigned.  During this period, the Veteran worked full time, and continued to perform reserve component service.  He reported that he was sleeping 7 hours a night.  The Board notes that the Veteran reported that he was only able to sleep about 3 hours a night before he sought treatment and began taking medication.  He began taking medication in January 2007.  Since the use of medication and the reported improvement in symptoms pre-date the March 2007 claim for benefits, the more severe symptom that may have been present prior to March 2007 are not applicable to warrant a higher initial evaluation during this period, from March 2007 to November 27, 2007.  

The Veteran's treating providers primarily assigned GAF scores of 60 and above, including a score of 65 in March 2007, 70 in April 2007, 65 in July 2007, and a GAF score of 60 in September 2007.  A GAF from 61-70 is defined as "some mild symptoms" but generally functioning well.  The Board acknowledges that there is some evidence favorable to a rating in excess of 30 percent during this period.  In particular, one provider opined that the Veteran's PTSD was" serious" and might increase in severity.  However, that provider, when he treated the Veteran in April 2007, assigned a GAF score of 70.  The provider's opinion was shown to be correct, in that the Veteran's PTSD did result in more serious symptoms after the opinion was rendered.  

During the period from the March 2007 initial claim through November 27, 2007, the period at issue in this discussion, the Veteran's symptoms are encompassed within the criteria for a 30 percent evaluation.  A higher rating will be assigned when the symptoms increased in severity, but not on the basis that symptoms "might" increase in severity.  

The preponderance of the evidence establishes that the initial manifestations of the Veteran's PTSD symptoms, from the date of the initial claim through November 27, 2007, when the symptoms were clinically shown to increase in severity, is most consistent with a 30 percent evaluation, but no higher evaluation.  The preponderance of the evidence is against an evaluation in excess of 30 percent prior to November 27, 2007.  

2.  Initial evaluation from November 27, 2007, to January 6, 2009 

In November 2007, the provider noted that the Veteran work as a DEA agent was very stressful and involved making arrests.  The Veteran was described as more depressed and irritable.  He was isolating himself.  He reported more insomnia and awakening at night.  A GAF score of "50-60" was assigned.  

In February 2008, the Veteran's medications were changed from Citalopram to Zoloft, 50 mg.  No GAF score was noted, however.  In August 2008, the Veteran reported increased irritability at work, and he had become violent with his wife "in recent months."  He reported more difficulty sleeping, and staying in his room most of the time.  He had gained weight.  The provider assigned a GAF score of 40.  

In October 2008, the Veteran reported concern that he might "loose it" and his anger become uncontrollable.  This would end his law enforcement career, he believed.  He reported increased irritability and depression.  He was coping by becoming isolated.  His wife was concerned about his alcohol use, and he admitted occasional intoxication.  A GAF score of 54 was assigned.  

In a statement received by the RO in late December 2008, the Veteran described his symptoms at length, reporting increased nightmares, inability to socialize, memory loss, anxiety, panic attacks, and flashbacks.  The Veteran contented that the October 2008 VA examination was inadequate.

The Veteran's treating providers primarily assigned GAF scores of 51 or above, including a GAF score of "50-60" in November 2007 and a GAF score of 54 in October 2008.  One provider assigned a GAF score of 40 during this period, in October 2008.  However, the low GAF score of 40 as this was followed about two months later with a lengthy VA examination which resulted in assignment of a GAF score of 54.  The Board finds that the GAF score of 40 is not consistent with the scores assigned by other providers during this period.  

The Board notes that the VA outpatient treatment records reflect that, during this period, the Veteran had frequent VA treatment for disorders other than his service-connected PTSD.  The records of those VA outpatient visits disclose that the Veteran mentioned his PTSD or the symptoms of that disorder at times, but the providers did not note that the Veteran was having significant symptoms or symptoms not encompassed by the criteria for the 50 percent initial evaluation assigned in this decision.  Similarly, private treatment records during this period reflect complaints of psychiatric symptoms, but there is no notation of a severity of symptoms beyond those encompassed in the criteria for a 50 percent evaluation.  

In particular, no VA or private provider noted suicidal ideation, illogical speech, near-continuous panic, inability to function independently, unprovoked irritability with periods of violence, or neglect of personal appearance and hygiene.  For this period, the Veteran's functioning is most consistent with a level summarized by the definition of a GAF score of 51-60, which as noted above, reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Board notes that, in the Veteran's case, he was not attending school, but would normally be expected to attend training for purposes of work or similar types of educational activities, although he was not in "school."  There is no notation that the Veteran was unable to complete required job training, or the like.  A GAF score of 51-60 is consistent with the 50 percent evaluation assigned in this decision for this initial evaluation period.  

The preponderance of the evidence establishes that the initial severity of the Veteran's PTSD symptoms, during the portion of the initial claim from November 27, 2007, through January 5, 2009, when the symptoms were first clinically shown to increase in severity, the symptoms shown by the evidence of record are most consistent with a 50 percent evaluation, but no higher evaluation.  The preponderance of the evidence is against an evaluation in excess of 50 percent prior to January 6, 2009.  

3.  Initial evaluation from January 6, 2009 to May 31, 2011

At the time of VA outpatient treatment January 6, 2009, the provider assigned a GAF score of "approximately" 40.  In July 2009, the same provider assigned a GAF score of "approximately" 50, then, in September 2009, again assigned a GAF score of 40.  

In November 2009, the Veteran's employer provided a statement indicating that the Veteran's work performance, personality, attitude, and demeanor, had deteriorated in the past six months.  He requested that the Veteran's medications be reviewed.  The Board finds that a statement like this from an employer is persuasive evidence that the Veteran had severe occupational impairment.  The fact that the employer stated that that Veteran's performance had been deteriorating for 6 months is consistent with the Board's determination to assign a 70 percent evaluation in January 2009, which is ten months prior to the November 2009 statement from the employer.

No GAF scores are shown in the record during the period from November 2009 through March 2010, when the Veteran was admitted to inpatient status for treatment of gallstone.  He denied depression or similar symptoms on admission.

In April 2010, the Veteran reported he was upset and "stressed out."  The provider described the Veteran as "very hyper," very angry, and very anxious, but he denied violent thoughts or suicidal ideation.  The provider noted that the Veteran had a history of poor impulse control.  A GAF score of 55 was assigned.  

In May 2010, the Veteran reported "sporadic" suicidal or homicidal ideation, and increased trouble at work.  The provider described the Veteran as "frustrated," "extremely upset," and having chronic negative thoughts.  In June 2010, the provider described the Veteran as "highly anxious."  The provider noted that the Veteran was able to calm down and "became more manageable."  The Veteran focused on the fact that he was unable to remember details.  The Veteran's speech was coherent and relevant speech, but became anxious and rapid at times.  The Veteran's mood was described as anxious, and irritable at times.  His affect was "somewhat" appropriate.  He denied visual or auditory hallucinations.  The provider assigned a GAF score of 48.  As noted above, a GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or social functioning.  The Veteran continued to work full-time, which establishes that he was not unemployable.  

In July, the same provider assigned a GAF score of 50.  The Veteran appeared less anxious, more cooperative, but did report occasional thoughts about shooting himself with one of his guns.  The Veteran's wife reported that the guns were in a locked gun safe and she had the key.  The provider concluded that the Veteran was "not in such acute distress that he needs to be hospitalized."  The provider discussed with the Veteran how difficult it was for him to drive without road rage, not to verbally accost individuals who are stupid, not to physically accost suspects and prisoners, and not to lose his temper with his physicians.  Again, the fact that the Veteran continued to work demonstrates that he remained employable.  

In August 2010, the Veteran was admitted for inpatient treatment when he reported feeling overwhelmed by depression, stress, anxiety, visual hallucinations, paranoia, and thought of suicide.  On admission, a GAF score of 40 was assigned; at discharge a higher GAF was assigned, and later that month, a GAF score of 55 was assigned.  The Veteran was placed on a high-risk management program with a case manager.  Again, the fact that the Veteran continued to work full-time is the primary fact showing that he remained employable.

In September 2010, his PTSD was described as well-controlled, and the assigned GAF score increased to 58.  The Veteran noted that his problems at work resulted in part from his ankle, shoulder, and neck problems.  In October and November 2010, the Veteran was noted still to be improving, and in February 2011, he was taken off placement on the suicide-risk list.  He continued to deny suicidal ideation.  

However, the improvement in the Veteran's symptoms did not last.  In April 2011, he reported a steep increase in depression.  His answers to the Beck Depression Inventory questionnaire, and the symptoms he reported, led to an assessment that he should be placed back on the suicide risk list.  His wife was contacted to remove the weapons from his house.  The Veteran was urged to consider returning to school to train for employment other than police work which required him to carry a gun.  

During this period, the Board finds that a 70 percent evaluation is warranted, based on the employer's demonstrated determination that the Veteran's job performance was declining and the demonstrated fact that medical providers urged the Veteran to quit his job.  However, because the Veteran worked fulltime prior to May 31, 2011, the evidence does not support an evaluation in excess of 70 percent.  

In particular, the Veteran did not manifest gross impairment in thought processes or communications, as no provider assigned a diagnosis of psychosis or a break with reality.  The Veteran did not manifest grossly inappropriate behavior noticeable to a lay person outside his work environment, but, since the Veteran was required to carry a gun and deal with a stressful job environment, there was a persistent danger that he might hurt himself or others.  He independently performed activities of daily living, including maintenance of minimal personal hygiene.  He maintained at least the appearance of relationships with others.  He was not disoriented.  

He did not meet the criteria for a total schedular evaluation, since neither total social or total occupational impairment was present.  The preponderance of the evidence is against an evaluation in excess of 70 percent until the Veteran terminated his employment on May 31, 2011.

4.  Initial evaluation from June 1, 2011

In May 2011, providers again urged the Veteran to consider returning to school to train for employment other than police work which required him to carry a gun.  On May 31, 2011, after reportedly experiencing some strong suicidal thoughts, the Veteran resigned from his employment.  

Treatment notes dated through August 2011 reflect that the Veteran continued to be on the suicide risk list.  In a September 2011 statement, the Veteran's former employer indicated that the employer had made concession to the Veteran's disability by moving him from the field to a desk job, but he was still unable to perform the job.  

In August 2011, the Veteran submitted an application for disability benefits to the Social Security Administration.  The application was granted, as shown in a September 2011 SSA document, based on the Veteran's demonstrated inability to work at his job or any job for which he had prior experience, since his primary employment experience was in police work and security work requiring use of a gun.  The criteria for a total (100 percent) schedular evaluation, based on total occupational impairment are met, from June 1, 2011, the day following the Veteran's last day of work.    


ORDER

Prior to November 27, 2007, the appeal for an initial evaluation in excess of 30 percent for PTSD is denied.  

From November 27, 2007, to January 6, 2009, an initial 50 percent evaluation for PTSD, but no higher evaluation, is granted, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only.   

From January 7, 2009, through May 31, 2011, an initial 70 percent evaluation for PTSD, but no higher evaluation, is granted, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only.   

From June 1, 2011, a total (100 percent) schedular evaluation for PTSD is granted, subject to law and regulations governing the effective date of an award of monetary compensation.  


REMAND

Even though the Board has granted a total schedular evaluation for PTSD for a portion of the appeal period, the Veteran's claim of TDIU is not moot.  In particular, the Veteran's PTSD might improve, so that a total schedular evaluation is not longer warranted, but the Veteran's PTSD, together with hi other service-connected disabilities, might still result in unemployability.  TDIU was denied because, with the service-connected PTSD evaluated as 30 percent disabling, the Veteran did not meet the schedular criteria.  With consideration of the higher evaluation assigned for PTSD in this decision, the Veteran will meet the schedular criteria for PTSD.  Since the evaluation of PTSD has been continuously on appeal, the claim for TDIU must be readjudicated and a statement of the case must be issued.

Accordingly, the case is REMANDED for the following action:

1.  Obtain current VA clinical records from August 2011 (the date of the most recent VA clinical records associated with the SSA records added to the claims files).  

2.  Afford the Veteran an opportunity to identify private clinical records, and any alternative records, such as applications for employment, statements from prospective employers, education institutions, or other records which might substantiate his claim. 

Obtain any identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.

3.  Afford the Veteran VA examinations as necessary to determine impairment of employability due to each service-connected disability and date of onset of such impairment.

4.  After consideration of the foregoing, readjudicate the claim for TDIU, including on a schedular basis or on extraschedular basis if there is any period for which the Veteran does not meet schedular criteria.  If the claim is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


